Citation Nr: 1024249	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-14 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on September 
23, 2008.  


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Jackson, 
Mississippi.  


REMAND

The Veteran was admitted to a private hospital on September 
16, 2008 and discharged on September 23, 2008.  The VAMC 
reviewed the claim and determined that the Veteran was 
eligible under the Veterans Millennium Health Care and 
Benefits Act, 38 U.S.C.A. § 1725 with implementing 
regulations at 38 C.F.R. § 17.1000 et seq.  The VAMC also 
determined that the Veteran was stable and could have been 
released on September 22, 2008.  Thus, benefits were paid 
through September 22, 2008, and not for September 23, 2008.  
However, notes submitted by the private hospital show that 
the Veteran was given a unit of blood at 10:55 AM on 
September 22, 2008, with another at 11:15AM.  This raises a 
question as to whether the Veteran was actually stable on 
September 22, 2008.  

The VA physician's opinion merely says that the Veteran was 
stable on the 22nd and does not provide an explanation.  This 
is not sufficient for the Board to evaluate the opinion.  
Specifically, it does not adequately address the transfusions 
of September 22, 2008 and whether they reflect the need to 
stay over another night.  

Also, as provided for by the Veterans Claims Assistance Act 
of 2000 (VCAA), VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Review of the file does not disclose the required VCAA notice 
letter and the statement of the case (SOC) does not list one.  
The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that the SOC is not an adequate 
substitute for the notice required by VCAA.  Thus, the case 
must be remanded for proper VCAA notice and a supplemental 
statement of the case (SSOC).  In particular the claimant 
should be notified and afforded an opportunity to submit 
medical evidence, including opinion evidence that the Veteran 
was not stable on September 22, 2008 and could not be safely 
released until the following day.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should send the claimant the 
proper VCAA notice.  The notice should be 
particularly tailored to the situation 
presented here and inform the claimant 
that to substantiate the claim, competent 
medical evidence is needed to the effect 
that the Veteran was not stable on 
September 22, 2008, and that it was a 
medical necessity to continue his 
hospitalization to September 23, 2008.  

2.  The VAMC should return the case 
folder to the physician who provided the 
opinion dated February 12, 2009, or, if 
he is not available, a similarly 
qualified physician.  He should be asked 
to explain the basis for his conclusion 
that the Veteran was stable on September 
22, 2008 and could have been released 
that day.  He should discuss the 
transfusions given on September 22, 2008.  
He should also identify the factors that 
indicated to him that the Veteran was 
stable for discharge on September 22, 
2008.  

3.  After the claimant is given a 
meaningful opportunity to participate 
effectively in the processing of the claim 
and given ample time to respond, the VAMC 
should readjudicate this claim in light of 
any evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the claimant should be provided a SSOC and 
afforded the appropriate period of time 
for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



